Exhibit Capital Loan Agreement in Renminbi China Construction Bank Hunan Branch 1 Contract Number: 430688643200700011 Loan Category: Working capital loan Borrower (Party A):Hunan Sanjiang Electric Power Co., Ltd. Address: No. 001 South Power Station RoadZip: Chujiang Township, Shimen County Legal Representative ( Person in-Charge):Hong Zhu Facsimile: 0736-7705511Telephone: 0736-7703900 Lender (Party B): China Construction Bank Co., Ltd. Changde Branch Address: 130 Dongting Avenue Zip: Person in-Charge: Xiaoping Meng Facsimile:Telephone: 2 Borrower ( hereinafter “Party A”):Hunan Sanjiang Electric Power Co.,
